DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: Page 6, lines 19-20 appear to define 17 as the surface of piston 3 and 18 as the surface of piston 7, however, the drawings appear to show 17 as a surface of 7 and 18 a surface of 9.  Either the drawings or the specification should be corrected so they correspond to one another.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites “the surface includes a first portion that is of a first section of the piston and a section portion that is of a section of the piston”.  Dependent claims 19-20 recites “the first and second sections” which lacks antecedent basis.  It appears “a section portion” should be “a second portion”.   Claim 18 further recites “only one of the first and second sections act on the pressure medium during the second stage.”  Dependent claim 19 recites that “the first and second sections of the piston are displaced relative to each other during the first stage and not during the second stage.”  This appears to be specific to the embodiment of figure 1, however, at least a portion of surface 17 corresponding to the area of passage 11 acts on the pressure medium in the second stage.  It is therefore unclear what is encompassed by “only one of the first and second sections act on the pressure medium during the second stage.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feigel et al (US# 2016/0031426).
Feigel et al disclose all the limitations of the instant claims including; an electrohydraulic brake actuator 5 for generating a brake pressure for operating one or multiple hydraulic wheel brakes of a motor vehicle, comprising: a piston-cylinder unit 51/53 configured to generate the brake pressure and 
 Regarding claim 10, the piston-cylinder unit has two piston sections 51’/51” having pressure-generating piston surfaces of different sizes A’/A”, and wherein the piston 51” having a greater pressure-generating surface is displaced in the cylinder to build up pressure and the piston having a smaller pressure-generating surface is displaced in the cylinder to increase pressure. 
Regarding claim 16, the piston-cylinder unit has a brake fluid reservoir 4 for compensating for brake pad wear.


Claim(s) 9-10, 12-14, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2015 201 915.
DE ‘915 disclose all the limitations of the instant claims including; an electrohydraulic brake actuator (note the electrohydraulic actuator of DE ‘915 is capable of actuating a brake) for generating a brake pressure for operating one or multiple hydraulic wheel brakes of a motor vehicle, comprising: a piston-cylinder unit configured to generate the brake pressure and that includes a cylinder 15 and a piston 3;  a rotation-translation conversion drive [0019][0021];  and an electric motor [0001][0002] 
 Regarding claim 10, the piston-cylinder unit has two piston sections 3/14 having pressure-generating piston surfaces of different sizes, and wherein the piston having a greater pressure-generating surface is displaced in the cylinder to build up pressure and the piston having a smaller pressure-generating surface is displaced in the cylinder to increase pressure.  [0064][0079]
Regarding claim 12, the piston-cylinder unit has two piston sections 3/14 that are displaced jointly for an initial build-up of pressure during the first stage [0064], and of which only one is displaced during the second stage further for a further build-up of pressure during the second stage [0079].
Regarding claim 13, the piston-cylinder unit has a driver arrangement 4 to drive the two piston sections to move jointly during the first stage.   [0064]
Regarding claim 14, the rotation-translation conversion drive displaces a first 14 or 3 of the two piston sections in the cylinder [0019][0064], and a second of the two piston sections 3 or 14 is displaced along with the first piston section in the cylinder until a brake pressure in the cylinder is so great that the brake pressure overcomes a friction between the two piston sections (friction between 12 and 10) or until the second piston section 3 strikes against a piston stop 5.
Regarding claim 17, the reduction of the surface occurs due to a relative displacement of a first section 3 or 14 of the piston to a second section 4 or 3 of the piston.

Regarding claim 20, the first and second sections of the piston are displaced relative to each other during the second stage and not during the first stage.  [0064][0079]

Allowable Subject Matter
Claims 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
Regarding Feigel, Applicant argues that the surface of piston 51 facing in the displacement direction, for example, is always the same no matter the position of the piston within cylinder 54.   It is noted that the surface of piston 7 and the surface of piston 9 facing in the displacement direction in the instant invention is always the same as well.   In Feigel, the pressure medium used to actuate the brakes is pressurized by the faces of both piston portions 51’ and 51” in the first stage and only the surface of 51’ in the second stage.  Note the interaction of seal 61 and the sides of piston 51’ separate chamber 56 from 55 in the second stage, and any fluid present at the face of piston 51” after that does not pressurize the brake and therefore is not considered “the pressure medium”.  Alternatively, portion 54’ can be taken as the cylinder and the fluid in chamber 55 can be taken as “the pressure medium”.  In the first stage, the pressure medium is acted on by both pistons via the fluid in chamber 56 and by the face of piston 51’ in the second stage.   It is maintained that the rejections are proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK